                                          Case 4:20-cv-01486-JSW Document 16 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ALVARENGA,                                 Case No. 20-cv-01486-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER VACATING CASE
                                                  v.                                       MANAGEMENT CONFERENCE AND
                                   9
                                                                                           ORDER TO SHOW CAUSE
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On March 4, 2020, the Court issued an Order setting an initial case management
                                  14
                                       conference and ordering the parties to file a joint case management conference statement by May
                                  15
                                       22, 2020. The parties did not file a joint case management conference statement. The Court
                                  16
                                       HEREBY VACATES the case management conference set for May 29, 2020 at 11:00 a.m. The
                                  17
                                       Court will set the initial case management conference in its order resolving Defendants’ motion to
                                  18
                                       dismiss.
                                  19
                                              The parties are further ORDERED TO SHOW CAUSE why they failed to comply with the
                                  20
                                       Court’s Order requiring the submission of a joint case management conference statement. The
                                  21
                                       parties shall file a response to this Order to Show Cause by June 9, 2020.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: May 26, 2020
                                  25                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  26                                                   United States District Judge
                                  27

                                  28
